EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed after the mailing date of the Non-Final Office Action on 9/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Alexander P. Taousakis (Reg. No. 75,257) on 12/30/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1, 2, 3, 6 and 7 as follows:

--1. (Currently Amended) An energy storage system (ESS) configured to be permanently connected to a power grid, the ESS comprising:
a battery system controller (BSC) configured to determine whether to use the ESS based on a battery current, voltage, and temperature;
a plurality of battery racks connected in series or in parallel with each other;
a positive output terminal configured to output a power supplied from the plurality of battery racks outside;
a negative output terminal; and
an ESS power cut-off unit configured to block the use of the ESS by receiving a command from the BSC;
wherein the ESS power cut-off unit comprises:
a contactor having a first end connected to each battery rack of the ESS and a second end connected to the positive output terminal of the ESS, the contactor being configured to form an electrical path between each battery rack and the positive output terminal of the ESS; and
a current measuring unit positioned on an electrical path between each battery rack and the contactor, the current measuring unit being configured to measure a current of the electrical path and transmit the measured current to the BSC,
wherein the contactor comprises:

a second relay having a first end connected to the output of the current measuring sensor and a second end directly connected to the positive output terminal of the ESS to form a second current path;
a first detection unit configured to detect whether the first relay is welded and transmit a detection result to the BSC; and
a second detection unit configured to detect whether the second relay is welded and transmit a detection result to the BSC;
wherein the negative output terminal of the ESS is connected to a negative terminal of the plurality of battery racks,
wherein the first detection unit includes a first photo coupler, and
wherein the second detection unit includes a second photo coupler. --

--2. (Currently Amended) The ESS of claim 1, 

--3. (Currently Amended) The ESS of claim 2, wherein the first detection unit is a current meter having a first end connected to the output terminal of the current measuring unit and a second end connected to the positive output terminal of the ESS to form a parallel circuit with the first 


--6. (Currently Amended) The ESS of claim 4, 
wherein the second photo coupler is connected in parallel with the second relay and when the second relay is open, current flows to the second photo coupler to emit light,
wherein the second photo coupler comprises a second light emitting part and a second light receiving part insulated from the second light emitting part,
wherein the second light emitting part is configured to emit light when there is no welding in the second relay and not emit light when there is a welding in the second relay, and
wherein the second light receiving part is configured to transmit an electrical signal to the BSC when an optical signal is inputted from the second light emitting part.-- 

--7. (Currently Amended) A method for detecting whether a contactor of an energy storage system (ESS) is welded, the method comprising:
providing the ESS, the ESS being permanently connected to a power grid;
a current measuring step of measuring an output current of the ESS by a current measuring unit;
a current checking step of checking whether the measured output current of the ESS is less than an allowable current of a first relay and a second relay constituting the contactor of the ESS;

a second relay welding checking step of checking whether the second relay is welded using a second detection unit while maintaining the first relay in a closed state and opening the second relay,
wherein the first relay has a first end connected to an output of the current measuring unit and a second end directly connected to a positive output terminal of the ESS to form a first current path,
wherein the second relay has a first end connected to the output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a second current path,
wherein a negative output terminal of the ESS is connected to a negative terminal of a plurality of battery racks,
wherein in the first relay welding checking step, when the first relay is opened and the first current path is cut off and the current flows only through the second current path, the first detection unit is used to check whether the first relay is 
wherein in the second relay welding checking step, the first relay is closed and the second relay is open to cut off the second current path, and whether the second relay is welded is checked using a second detection unit while current flows only in the first current path,
wherein the first detection unit includes a first photo coupler, and
wherein the second detection unit includes a second photo coupler.--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1-7 and 9-10 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The objection to the abstract set forth in the Non-Final Office Action mailed on 9/30/2021 has been withdrawn because of the amendment filed on 12/20/2021.

6.	The interpretation of claims 1, 2 and 7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 9/30/2021 has been withdrawn because of the amendment filed on 12/20/2021 and with the examiner’s amendment dated on 12/30/2021.

7.	Applicant’s remarks/amendments filed 12/20/2021, with respect to the rejection of independent claims 1 and 7 have been fully considered and finds the claims allowable because of the amendment filed on 12/20/2021 with Examiner’s amendment dated on 12/30/2021. 


Applicant argues on page 11-12 of the remarks, filed on 12/20/2021 regarding the rejection of claims 1 and 7 under 35 U.S.C. 102 (a) (1) as being anticipated by Bemrich et al. (US 20130093427 A1), that, “Applicant respectfully submits that Bemrich fails to teach or suggest wherein the contactor comprises a first relay having a first end connected to an output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a first current path, a second relay having a first end connected to the output of the current measuring sensor and a second end directly connected to the positive output terminal of the ESS to form a second current path, and wherein the negative output terminal of the ESS is connected to a negative terminal of the plurality of battery racks, of independent claims 1 and 7………..
However, none of the relays 212, 240 and 220 of Bemrich have an end directly connected to a positive output terminal 204 of the battery 112(i.e., ESS). Instead, relays 212 and 240 have a first end connected to the current sensor 248 and a second end connected to a negative output terminal 208 of the batteries 112, and relay 220 has an end connected to the negative output terminal 208 as illustrated in FIG. 2 of Bemrich….
Accordingly, Bemrich fails to teach or suggest the limitations of independent claims 1 and 7. Farther, no reference relied upon remedies the deficiencies of Bemrich.”

Applicant’s argument filed 12/20/2021 regarding rejection of claims 1 and 7 under 35 U.S.C. 102 (a) (1) as being anticipated by Bemrich et al. (US 20130093427 A1) is persuasive because of the amendment filed on 12/20/2021 and with the examiner’s amendment dated 12/30/2021. Therefore, the rejection of Claims 1 and 7 has been withdrawn because of the amendment filed on 12/20/2021 and with the examiner’s amendment dated 12/30/2021. Therefore, the independent claims 1 and 7 are allowed.

Claims 1-7 and 9-10 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first relay having a first end connected to an output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a first current path;
a second relay having a first end connected to the output of the current measuring sensor and a second end directly connected to the positive output terminal of the ESS to form a second current path;
a first detection unit configured to detect whether the first relay is welded and transmit a detection result to the BSC; and
a second detection unit configured to detect whether the second relay is welded and transmit a detection result to the BSC;
wherein the negative output terminal of the ESS is connected to a negative terminal of the plurality of battery racks,
wherein the first detection unit includes a first photo coupler, and
wherein the second detection unit includes a second photo coupler. 


Bemrich et al. (US 20130093427 A1) and Yang (US 6376932 B1) are regarded as the closest prior art to the invention of claim 1. Bemrich discloses, “Battery packs and more  FIG. 2, a functional block diagram of an example battery pack system is presented. The batteries 112 are connected in series, parallel, or a combination thereof (Paragraph [0025] Line 1-4). A positive reference potential is present at the first node 204, and a negative reference potential is present at the second node 208. The voltage between the first node 204 and the second node 208 will be referred to as the battery voltage (Paragraph [0025] Line 5-9). A positive relay 212 is connected between the first node 204 and a third node 216. A negative relay 220 is connected between the second node 208 and a fourth node 224 (Paragraph [0026] Line 1-3; A first end of a pre-charge relay 240 is also connected the first node 204 (Paragraph [0028] Line 1-2). A current sensor 248 measures current flow to the third node 216.While the current sensor 248 is shown as measuring current on the positive leg, the current sensor 248 may measure current flow to the load in another suitable location (Paragraph [0029] Line 1-7). The battery control module 116 controls  Yang teaches, “The supply of power from a battery to a load is controlled by the charging current output status of a solar cell, such that when the solar cell receives light, the load is cut off (Column 1 Line 9-11). Solar Cell Output Current Testing Impedance ZO composed of a resistor or other elements having linear or non-linear characteristic impedances and connected in series between the solar cell SC100 and the battery B100, with both ends connected in parallel across the input terminals of a photo-emitting diode which is part of the photo-coupler PC100; Figure 4 (Column 4 Line 66-67; Column 5 Line 1-5)”. However Yang does not disclose that a first relay having a first end connected to an output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a first current path; a second relay having a first end  “a first relay having a first end connected to an output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a first current path; a second relay having a first end connected to the output of the current measuring sensor and a second end directly connected to the positive output terminal of the ESS to form a second current path; a first detection unit configured to detect whether the first relay is welded and transmit a detection result to the BSC; and a second detection unit configured to detect whether the second relay is welded and transmit a detection result to the BSC; wherein the negative output terminal of the ESS is connected to a negative terminal of the plurality of battery racks, wherein the first detection unit includes a first photo coupler, and wherein the second detection unit includes a second photo coupler” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-6 are allowed by virtue of their dependence from claim 1. 

Regarding claim 7, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the first relay has a first end connected to an output of the current measuring unit and a second end directly connected to a positive output terminal of the ESS to form a first current path,
wherein the second relay has a first end connected to the output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a second current path,
wherein a negative output terminal of the ESS is connected to a negative terminal of a plurality of battery racks,
wherein in the first relay welding checking step, when the first relay is opened and the first current path is cut off and the current flows only through the second current path, the first detection unit is used to check whether the first relay is welded,
wherein in the second relay welding checking step, the first relay is closed and the second relay is open to cut off the second current path, and whether the second relay is welded is checked using a second detection unit while current flows only in the first current path,
wherein the first detection unit includes a first photo coupler, and
wherein the second detection unit includes a second photo coupler

The most pertinent prior art of record to Bemrich et al. (US 20130093427 A1) and Yang (US 6376932 B1), failed to specifically teach the invention as claimed. However, the invention of Bemrich et al. and Yang, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the first relay has a first end connected to an output of the current measuring unit and a second end directly connected to a positive output terminal of the ESS to form a first current path, wherein the second relay has a first end connected to the output of the current measuring unit and a second end directly connected to the positive output terminal of the ESS to form a second current path, wherein a negative output terminal of the ESS is connected to a negative terminal of a plurality of battery racks, wherein in the first relay welding checking step, when the first relay is opened and the first current path is cut off and the current flows only through the second current path, the first detection unit is used to check whether the first relay is welded, wherein in the second relay welding checking step, the first relay is closed and the second relay is open to cut off the second current path, and whether the second relay is welded is checked using a second detection unit while current flows only in the first current path, wherein the first detection unit includes a first photo coupler, and wherein the second detection unit includes a second photo coupler” and also in combination with all other elements in claim 7 distinguish the present invention from the prior art. 

Claims 9-10 are allowed by virtue of their dependence from claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wada et al. (US 20180238968 A1) discloses, “A diagnosis device according to an aspect of the present specification diagnoses failure of current cutoff devices connected in parallel and  Wada does not disclose a first detection unit configured to detect whether the first relay is welded and transmit a detection result to the BSC; and a second detection unit configured to detect whether the second relay is welded and transmit a detection result to the BSC. Wada discloses only one current sensor 41 and does not disclose a first detection unit and a  the first detection unit includes a first photo coupler, and wherein the second detection unit includes a second photo coupler. Therefore the invention of Wada, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, all the limitations in the claim which distinguish the present invention from the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866